Welch, J.
As we understand the finding of the court,, these cattle were in the joint possession and custody of the defendants. The finding, at least, fairly admits of that construction, and under the well-known rule, it should therefore be adopted,rather than a different construction, which would render the judgment erroneous. The cattle were-“kept” upon the farm, and the three defendants owned and “cultivated” the farm “in common.” Prima facie, the defendants kept and cared for the cattle. in common. This being the case, we have no hesitation in saying that the court below was right in holding that the defendants were properly joined in the action.

Judgment affirmed.

MoIlvaine, C. J., White, Rex, and Gilmore, JJ., concurred.